Citation Nr: 0121694	
Decision Date: 08/28/01    Archive Date: 09/04/01

DOCKET NO.  98-03 133A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
fracture of the left ankle, to include whether the reduction 
in rating from 30 percent to 20 percent was proper.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from May 1974 to December 
1975.  This matter comes to the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The procedural posture of this case is complex and warrants 
some initial explanation of the phrasing of the issue on 
appeal, as the veteran has received statements or 
supplemental statements of the case in which the issue has 
been stated in various ways.  

This claim arose from the veteran's claim for increased 
rating in March 1996, at which time his left ankle disability 
was rated as 20 percent disabling.  In an April 1996 rating 
decision, the RO increased the evaluation to 30 percent, and 
the veteran disagreed with that evaluation.  The RO 
subsequently issued a November 1997 rating decision in which 
it purportedly found clear and unmistakable error (CUE) in 
the April 1996 rating action, but it did not effectuate the 
finding of CUE.  In the same rating action, the RO evaluated 
the more recent medical evidence and proposed to reduce the 
veteran's rating prospectively, on improvement of the 
condition.  After notice, the RO eventually reduced the ankle 
evaluation to 20 percent, effective in June 1998.  The 
veteran has also disagreed with this determination.  That 
puts two intertwined issues before the Board, that is, 
whether the reduction in rating was procedurally and 
factually proper, and, whether the veteran is entitled to a 
higher evaluation.  The veteran has expressed disagreement 
and a wish to appeal as to both elements of this issue.  
Because the RO did not effectuate its purported CUE 
determination, it will be discussed herein only to the extent 
necessary.

In June 2001, a hearing was held before the undersigned, the 
Member of the Board designated by the Chairman of the Board 
to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) 
(West Supp. 2001).  

This case has been advanced on the docket because of 
administrative error that resulted in significant delay in 
docketing the appeal.  38 C.F.R. § 20.900(c) (2000).


FINDINGS OF FACT

1.  There is no outstanding duty of notice or assistance 
required of the RO, and sufficient evidence is of record to 
decide the appeal.

2.  In an April 3, 1996 rating decision, the RO granted a 30 
percent evaluation for residuals of a fracture of the left 
ankle, effective June 14, 1994, based on medical evidence 
showing ankylosis of the subtalar joint and limitation of 
motion to zero degrees of dorsiflexion and 30 degrees of 
plantar flexion, with pain on use.  

3.  In a November 1997 rating decision proposing reduction of 
the evaluation to 20 percent and in a March 1998 rating 
decision effectuating the reduction, the RO properly followed 
applicable procedures.

4.  At the time the reduction in rating was proposed, the 
evidence showed moderate or partial ankylosis of the left 
ankle with dorsiflexion limited to zero degrees and plantar 
flexion limited to 25 or 30 degrees, with pain on use.

5.  The medical evidence did not show improvement in 
disability of the left ankle when the reduction in rating was 
proposed and effectuated.

6.  There is no evidence of complete bony fixation of the 
ankle in any degree of plantar or dorsiflexion, and the left 
ankle disability is manifested by marked limitation of motion 
with functional loss due to pain on use.



CONCLUSIONS OF LAW

1.  The reduction in rating from 30 percent to 20 percent was 
not proper, and restoration of a 30 percent evaluation for 
residuals of a fracture of the left ankle is warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 and Supp. 2001); 
38 C.F.R. §§ 3.105(e), 4.71a, Diagnostic Code 5270 (2000).  

2.  The criteria for an evaluation in excess of 30 percent 
for residuals of a fracture of the left ankle are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 and Supp. 2001); 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5270 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The appellant was involved in a motor vehicle accident in 
April 1975 during service.  He injured his left ankle, and 
incurred other musculoskeletal injuries that are not part of 
this appeal.  

On June 14, 1994, the appellant filed a claim in part seeking 
compensation benefits for the left ankle injury.  

VA examination in August 1994 showed a diagnosis of status 
post fracture of the left ankle, with dorsiflexion of 15 
degrees, plantar flexion of 25 degrees, inversion of 10 
degrees, and eversion of 10 degrees.  X-ray studies revealed 
a small smooth calcific density adjacent to the medial 
malleolus on the left that did not appear to be a fracture.  

VA clinical records in August 1994 indicated that the 
appellant had degenerative joint disease of the left ankle.  

By a September 1994 rating decision, the RO established 
service connection and a 10 percent evaluation for residuals 
of the left ankle fracture.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (2000) (criteria for impairment of the 
tibia and fibula).  

VA clinical records in April 1995 showed that the appellant 
complained of post-traumatic pain in the left ankle and an 
inability to tolerate the pain medications prescribed.  

VA examination in September 1995 indicated that the appellant 
complained of constant pain in the left ankle and substantial 
swelling, with the ankle joint acting as if it were stably 
fused to the rest of the lower extremity.  He also noted that 
he had a very difficult time walking, particularly on the 
left side.  Examination revealed a large depression and scar 
from a previous surgery and infection on the left ankle, 
considerable swelling, and a depression and large deformity 
on the left side of the left ankle.  Range of motion of the 
left ankle were flexion five degrees, extension 20 degrees, 
rotation not possible, and a considerable amount of pain.  
The diagnoses included history of left ankle open fracture 
and significant decrease in range of motion of the left ankle 
with chronic pain.  Although the examination report indicated 
that x-rays were available from the previous year, the record 
included VA x-ray study of the left ankle in August 1995 
showing narrowing of the anterior tibiotalar joint space with 
spurring, calcifications superior to the talus that might 
represent loose bodies, and possible changes to the distal 
fibula consistent with old trauma.  

By a September 1995 rating decision, the RO increased the 
evaluation assigned to the left ankle disability from 10 
percent to 20 percent.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5262 (2000) (criteria for impairment of the tibia and 
fibula).

In a March 1996 letter, Kevin M. Mosier, M.D., wrote that he 
had recently examined the appellant in February 1996.  Dr. 
Mosier indicated that the appellant had total ankylosis and 
continued pain involving the subtalar joint, evidence of 
advanced degenerative arthritis to the talonavicular joint, 
and early arthritis and limitation of motion of the left 
ankle joint.  He included the February 1996 clinical records, 
which showed zero degrees dorsiflexion, 30 degrees plantar 
flexion, and an ankylosed subtalar joint without motion.  

In an April 3, 1996 rating decision, the RO increased the 
evaluation assigned to the left ankle disability to 30 
percent.  The rating was assigned pursuant to the criteria of 
Diagnostic Code 5270 for ankylosis of the ankle joint.  See 
38 C.F.R. § 4.71a (2000) (30 percent warranted for ankylosis 
in plantar flexion between 30 and 40 degrees, or in 
dorsiflexion between zero and 10 degrees).  

A VA clinical record in August 1996 indicated that the 
appellant required a brace and heel and sole wedges in 
treatment of the arthritis affecting his left ankle.  

VA orthopedic examination in December 1996 indicated that the 
appellant complained of pain and stiffness in the left ankle.  
Examination revealed mild swelling, moderate deformity, and 
no instability.  Plantar flexion was 30 degrees and 
dorsiflexion was zero degrees.  There was moderate ankylosis 
that resulted in at least a functional moderate foot drop 
causing him difficulty in some activities.  An x-ray study 
indicated that the appellant had osteoarthritis of the left 
ankle.  The diagnosis included old fracture of the left ankle 
with osteoarthritis and ankylosis partial.  

VA orthopedic examination in October 1997, conducted by the 
same examiner who conducted the December 1996 examination, 
showed that the appellant complained of pain and stiffness of 
the left ankle.  Examination revealed no swelling and mild 
deformity.  There were about 25 degrees of plantar flexion 
and zero degrees of dorsiflexion.  An x-ray was normal.  The 
diagnosis showed that the appellant did not have foot drop, 
as evidenced by his ability to dorsiflex his foot to a 
neutral position, and that he had a partially ankylosed left 
ankle secondary to an old healed fracture with 
osteoarthritis.  The examiner commented that the appellant 
had reduction in the range of motion due to the fracture and 
the ankylosis.  The examiner noted that the earlier report of 
foot drop in the December 1996 examination was considered to 
be in error.  

In a November 1997 rating decision, the RO proposed to reduce 
the evaluation assigned to the left ankle disability from 30 
percent to 20 percent.  The RO indicated that it proposed to 
declare the April 3, 1996 rating decision as constituting 
clear and unmistakable error because the evidence at that 
time did not show the entire ankle to be ankylosed.  It 
proposed to rate the disability as 20 percent disabling based 
on marked limitation of motion, the criteria set forth at 
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2000).  It informed 
the appellant of its proposal in a December 19, 1997 letter 
addressed to his most recent address.  The letter indicated 
that the appellant had 60 days to present further evidence.  

In a March 1998 rating decision, the RO reduced the 
evaluation from 30 percent to 20 percent, effective June 1, 
1998, and informed the appellant of this action by a March 
20, 1998 letter to his most recent address.  

Private clinical records from Dr. Mosier, dated in January 
1998 and received by VA in March 1998, showed that the 
appellant had post-traumatic arthritis involving the left 
ankle subtalar and talonavicular joints and bony ankylosis of 
the left subtalar joint.  It was suspected that the 
significant amount of arthritic involvement to the 
talonavicular joint was secondary to the years of subtalar 
bony ankylosis and limited ankle dorsiflexion, which would 
result in increased stress to the talonavicular joint.  It 
was noted that the appellant complained of pain and stiffness 
affecting his left ankle in his employment as a building 
maintenance superintendent and engineer, which were 
aggravated by weight bearing.  The left ankle had zero 
degrees of dorsiflexion and 30 degrees of plantar flexion.  

VA orthopedic examination in May 1998 indicated that the 
appellant complained of pain and stiffness of the left ankle, 
and noted that the appellant at one time contemplated fusion 
of the left ankle.  Examination revealed extreme stiffness of 
the left ankle.  Dorsiflexion of the left ankle with great 
effort was zero to six degrees, the absolute limit of 
dorsiflexion.  Plantar flexion was from zero to 16 degrees.  
There was no peripheral edema.  The diagnoses included 
osteoarthritis of the left ankle, with severe functional loss 
due primarily to stiffness and moderate functional loss due 
to pain.  

VA orthopedic examination in December 1998 showed that the 
appellant complained of pain and swelling in the left ankle.  
Examination revealed marked limitation in plantar flexion and 
dorsiflexion of the left ankle.  

On February 4, 1999, the appellant underwent left subtalar 
and talonavicular fusion, using iliac crest bone graft, 
harvested from the left ilium.  The pre- and post-operative 
diagnoses were severe traumatic arthritis of the left 
subtalar joint and left talonavicular joint.  He was placed 
in a walking boot cast and tolerated the procedure well.  

Private hospital records from February 9 to 11, 1999, 
indicated that the appellant developed postoperative 
cellulitis of the left foot and spiked a fever.  Medications 
controlled the fever and the appearance of his foot improved.  

Private clinical records from February and March 1999 
indicated that the appellant complained of pain, swelling, 
and mild erythema affecting the area of his left ankle. 

VA orthopedic examination in March 1999 noted that the 
appellant was with a fiberglass casting material secondary to 
subtalar fusion.  The examiner indicated that the appellant 
would have pain on a daily basis of 10 with a positive limp.  
The impression was left ankle, status post fracture, 
postoperative recent subtalar fusion.  It was noted that 
claims file was reviewed.  

Private clinical records from April 1999 to October 1999 
revealed removal of the cast and use of ankle supports with 
street shoes.  He progressively improved, with increased 
weight bearing.  

VA examination in February 2000 indicated that the 
appellant's left ankle had swelling, abnormal movement, and 
weakness.  There was no ankylosis present.  Active range of 
motion of the left ankle was dorsiflexion to 35 degrees 
without pain and plantar flexion to 10 degrees without pain.  
Movement against strong resistance was dorsiflexion of 20 
degrees and plantar flexion of 10 degrees.  Fatigue, lack of 
endurance, and predominantly weakness affected the left ankle 
range of motion.  X-ray studies of the left ankle showed no 
fracture or dislocation, minimal spurring of the lateral 
malleolus, spurring at the anterior articulating tibial 
surface and the superior surface of the talus consistent with 
post-traumatic and degenerative osteoarthritic changes.  The 
diagnosis was status post surgical fusion, left ankle 
fracture with osteoarthritis, with moderate functional 
limitations.  

At the June 2001 hearing before the undersigned Member of the 
Board, the appellant testified that he could not move his 
left ankle side to side, although he had some limited 
dorsiflexion and plantar flexion.  He stated that he had 
problems ascending and descending stairs, that he had fallen 
several times, and that he had numbness beneath the ball of 
his left foot and in his two smallest toes on the left foot.  
He reported that since the fusion of the left ankle he had 
received no treatment or physical therapy, which his 
physician had indicated would only aggravate his symptoms.  
He noted that he had difficulty with stairs at home and at 
work as a construction supervisor, where he used an elevator 
as much as possible.  His representative noted that, although 
the evidence might not obviously correspond to the criteria 
under Diagnostic Code 5270, a 30 percent evaluation should be 
assigned based on the totality of the evidence and by 
analogy.  

II.  Legal Analysis

A.  Duty to Notify and Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2001).  This change in the law, favorable to all 
claimants, is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2000), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001); see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

Once the appellant completes his application for benefits, 
the salient features of the new statutory obligations, 
provide that VA must:

? provide the claimant and the claimant's representative, 
if any, with notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim, 38 U.S.C.A. § 5103(a) (West 
Supp. 2001); 

? make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim 
for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim, 38 U.S.C.A. § 5103A(a) (West 
Supp. 2001); 

? make every reasonable effort to obtain relevant records 
(including private and service medical records and 
those possessed by VA and other Federal agencies) that 
the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain, 38 U.S.C.A. 
§ 5103A(b) and (c) (West Supp. 2001); 

? provide a medical examination or obtain a medical 
opinion when such an examination or opinion is 
necessary to make a decision on the claim, meaning that 
the evidence of record, taking into consideration all 
information and lay or medical evidence (including 
statements of the claimant) - (i) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may be 
associated with the claimant's active military, naval, 
or air service; but (iii) does not contain sufficient 
medical evidence for the Secretary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West Supp. 
2001).  

As for the requirement of 38 U.S.C.A. § 5103(a) (West Supp. 
2001), that VA provide notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim, the RO issued to the appellant a 
February 1998 statement of the case concerning the clear-and-
unmistakable-error aspect of this claim.  It included a list 
of the evidence considered, the statutes and regulations 
governing the claim, and the RO's reasoning for its decision.  
The RO also issued a March 1998, October 1998, and April 2000 
supplemental statements of the case concerning the increased-
rating aspect of the claim, which listed the relevant 
evidence, statutes, and regulations and the RO's reasoning.  
In addition, the RO communicated with the appellant through 
December 1997, March 1998, January 2000, and April 2000 
letters, providing him with copies of the rating decisions 
and the reasons for its adverse decisions.  These letters, 
statement of the case, and supplemental statements of the 
case provided him with information to form an understanding 
of the evidence required to prove his claim.  The Board sees 
no further action to take in accord with the requirements of 
38 U.S.C.A. § 5103(a) (West Supp. 2001).  

As for the reasonable efforts VA must undertake to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim, including adequately identified private, service, VA, 
and other Federal agency records, the appellant provided 
various medical evidence from Dr. Mosier and photographs of 
his left ankle.  The record includes February and March 1996 
and January 1998 clinical and evaluation records from Dr. 
Mosier, as well as private treatment records from February to 
November 1999 concerning fusion of the left ankle.  He has 
not alleged any other treatment; at his June 2001 hearing, 
the appellant indicated that he had not received any further 
treatment for his left ankle.  The Board sees no further 
action to take in accord with the requirements of 38 U.S.C.A. 
§ 5103A(a), (b), and (c) (West Supp. 2001).  

Finally, the record includes VA examinations in August 1994, 
September 1995, December 1996, October 1997, May and December 
1998, March 1999, and February 2000 addressing various 
aspects of the claim herein at issue.  These examinations 
satisfy the "necessary" examination requirement of 
38 U.S.C.A. § 5103A(d) (West Supp. 2001).  

B.  Reduction in Rating

The appellant had appealed from an April 1996 rating decision 
that increased the rating of the left ankle disability from 
20 percent to 30 percent.  He asserted that the severity of 
the disability was greater than that represented by the 30 
percent evaluation.  The RO found, in a November 1997 rating 
decision, that its April 1996 rating decision was clearly and 
unmistakably erroneous.  See 38 C.F.R. § 3.105(a) (final and 
binding determinations must be accepted as correct in the 
absence of clear and unmistakable error).  It also evaluated 
the evidence of record and proposed to reduce the evaluation 
to 20 percent.  It later effectuated the reduction, effective 
June 1998.  See 38 C.F.R. § 3.105(e) (2000).  The appellant 
contends that the reduction was improper.  

1.  Clear and Unmistakable Error
38 C.F.R. § 3.105(a) (2000)

Previous determinations which are final and binding, 
including decisions of degree of disability, will be accepted 
as correct in the absence of clear and unmistakable error.  
38 C.F.R. § 3.105(a) (2000).  Where evidence establishes such 
error, the prior decision will be reversed or amended, and 
the adjudicative decision which constitutes a reversal of a 
prior decision on the grounds of clear and unmistakable error 
has the same effect as if the corrected decision had been 
made on the date of the reversed decision.  Id.  The RO 
determined in a November 1997 rating decision that its April 
1996 grant of an increase was clearly and unmistakably 
erroneous.  In other words, they found that reasonable minds 
could not differ and that the only reasonable conclusion 
could be that they erred in granting an increased evaluation.

Clear and unmistakable error is a rigorous concept -- an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  It 
is not merely a misinterpretation of the facts.  Oppenheimer 
v. Derwinski, 1 Vet. App. 370, 372 (1991).  Such errors must 
be undebatable, meaning that reasonable minds could only 
conclude that the original decision was fatally flawed at the 
time it was made.  Russell v. Principi, 3 Vet. App. 310, 313-
14 (1992); Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  

The Board can discover no basis for analyzing the April 1996 
rating decision for clear and unmistakable error or for 
addressing the RO's purported finding of CUE in that rating 
decision.  The finding of CUE in the April 1996 rating 
decision was, in effect, a "red herring."  It was a finding 
that was not effectuated by the RO.  Where evidence 
establishes a clear and unmistakable error, the prior 
decision is to be reversed or amended, and the decision 
constituting the reversal will have the same effect as if it 
were made on the date of the reversed decision.  See 38 
C.F.R. § 3.105(a) (2000).  The RO did not, in fact, reverse 
the April 1996 rating decision.  It did not implement its 
supposed finding of clear and unmistakable error.  Instead, 
it accomplished a reduction in the veteran's rating by 
operation of 38 C.F.R. § 3.105(e), which permits a reduction 
in rating pursuant to procedures outlined therein.

2.  Rating reduction for improved condition
38 C.F.R. § 3.105(e) (2000)

When a reduction in evaluation of a service-connected 
disorder is considered warranted, and the lower evaluation 
would result in reduction of compensation payments currently 
being made, the RO must follow certain procedural 
requirements for a reduction, as follows:

a rating proposing the reduction . . . will be 
prepared setting forth all material facts and 
reasons.  The beneficiary will be notified at his 
or her latest address of record of the contemplated 
action and furnished detailed reasons therefor, and 
will be given 60 days for the presentation of 
additional evidence to show that compensation 
payments should be continued at their present 
level.  [I]f additional evidence is not received 
within that period, final rating action will be 
taken and the award will be reduced . . . effective 
the last day of the month in which a 60-day period 
from the date of notice to the beneficiary of the 
final rating action expires.  

38 C.F.R. § 3.105(e) (2000); see Hayes v. Brown, 9 Vet. App. 
67, 73 (1996); Kitchens v. Brown, 7 Vet. App. 320, 325 
(1995); Brown v. Brown, 5 Vet. App. 413, 418 (1993).  Compare 
38 C.F.R. § 3.344 (2000) (not applicable in this case as the 
30 percent evaluation had been in effect for less than five 
years).  

The RO informed the appellant of its November 1997 rating 
decision proposing reduction of the evaluation from 30 
percent to 20 percent in a December 19, 1997 letter addressed 
to his most recent address.  The letter indicated that he had 
60 days to present further evidence.  In a March 1998 rating 
decision, the RO reduced the evaluation from 30 percent to 20 
percent, effective June 1, 1998, and informed the appellant 
of this action by a March 20, 1998 letter to his most recent 
address.  During the interim between the December 19, 1997 
letter proposing the reduction and the March 20, 1998 letter 
informing him of the reduction, the RO did not receive any 
information, statement, or evidence from the appellant 
concerning the propriety of the reduction.  The first such 
communication was received on March 20, 1998, the same date 
as the letter informing him of the reduction.  As additional 
evidence was not received within this period, the RO properly 
issued a final rating action reducing the award in accordance 
with the provisions of 38 C.F.R. § 3.105(e) (2000).  

Although the reduction was in accord with these procedures, 
the factual basis for the RO's reduction must also be 
assessed.  As noted above, the provisions of 38 C.F.R. 
§ 3.344 must be applied if a reduction in rating is 
considered for a disability evaluated at the same level for 
five years or more.  38 C.F.R. § 3.344(c) (2000).  Otherwise, 
reexaminations disclosing improvement in disability will 
warrant a reduction in rating.  Id.  Service connection was 
established for the left ankle disability effective June 14, 
1994, and the 30 percent evaluation, by operation of the 
April 1996 rating action, had been in effect from that date.  
The reduction to 20 percent went into effect on June 1, 1998.  
Clearly, the left ankle disability had not been evaluated at 
the same level for five years or more.

In proposing the reduction, the RO cited two recent VA 
medical examinations.  The December 1996 evaluation showed 
mild swelling, moderate deformity, and no instability.  
Plantar flexion was limited to 30 degrees, and dorsiflexion 
was zero degrees.  There was moderate (partial) ankylosis and 
osteoarthritis.  Although the examiner stated that there was 
functional foot drop, he later reviewed the report in 
conjunction with the October 1997 examination, and he 
determined that he had been in error in saying the veteran 
had foot drop.  The veteran still had range of motion from 
zero degrees of dorsiflexion to 25 to 30 degrees of plantar 
flexion, and he had pain and stiffness.

The question is whether these more recent medical 
examinations showed improvement in the veteran's left ankle 
disability.  The medical evidence on which the 30 percent 
evaluation had been based showed very similar findings of 
pain, ankylosis (described as partial or moderate on the 
later examinations and as total ankylosis of the subtalar 
joint on the February 1996 private treatment records), and 
nearly identical limitation of motion.

The Board is unable to find that the preponderance of the 
evidence shows improvement in the veteran's left ankle 
condition to support the reduction in rating.  Further 
evidence that the veteran's left ankle condition had not 
improved is found in a May 1998 VA examination.  At that 
time, the left ankle was extremely stiff, with plantar 
flexion from zero to 16 degrees and dorsiflexion from zero to 
6 degrees.  This reflects greater dorsiflexion than had 
previously been possible, but much more limited plantar 
flexion.  The examiner assessed the functional loss to the 
left ankle as severe.  While this examination report did not 
form the basis of the reduction in rating, it is evidence 
that entered the record just before the reduction became 
effective.  It still fails to show improvement in the left 
ankle disability.

Accordingly, while the RO complied with the procedural 
requirements for reducing the veteran's left ankle rating, 
its decision was not based on medical evidence showing 
improvement in the left ankle disability, and the reduction 
was not proper.

C.  Increased Rating

The appellant further claims that the left ankle disability 
has undergone an increase in severity.  Disability 
evaluations are determined based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 1991).  Requests 
for increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2000).  
In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  The present level of 
disability is of primary concern; although a review of the 
recorded history of a disability is required to make a more 
accurate evaluation, past medical reports do not have 
precedence over current findings.  38 C.F.R. § 4.2; Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

As noted above, a 30 percent evaluation pursuant to the 
criteria of Diagnostic Code 5270 for ankylosis of the ankle 
is warranted for ankylosis in plantar flexion, between 30 
degrees and 40 degrees, or in dorsiflexion, between zero 
degrees and 10 degrees.  A 40 percent evaluation may be 
assigned for ankylosis in plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 10 degrees or with 
abduction, adduction, inversion or eversion deformity.  
38 C.F.R. § 4.71a.  

None of the medical evidence of record shows any of the 
criteria for a 40 percent rating under Diagnostic Code 5270.  
The ranges of motion shown in private treatment records from 
February 1996 and January 1998 and in VA treatment records in 
December 1996, October 1997, and May 1998 all show limitation 
of motion and partial ankylosis.  (While Dr. Mosier assessed 
total ankylosis of the subtalar joint, that joint is 
evaluated at no higher than 20 percent under Diagnostic Code 
5272.)  

The December 1998 VA orthopedic examination reported marked 
limitation in plantar flexion and dorsiflexion of the left 
ankle, but no indication of an ankylosed left ankle.  On 
February 4, 1999, the appellant underwent left subtalar and 
talonavicular fusion for severe traumatic arthritis of the 
left subtalar joint and left talonavicular joint.  In the 
months that followed, though October 1999, he had pain, 
swelling, cellulitis, and mild erythema affecting the left 
ankle.  

The March 1999 VA orthopedic examination found no indication 
of ankylosis of the entire ankle or in dorsiflexion at more 
than 10 degrees or with abduction, adduction, inversion or 
eversion deformity.  The February 2000 VA examination also 
found no ankylosis, and recorded active left ankle motion of 
35 degrees dorsiflexion without pain to 10 degrees plantar 
flexion without pain.  

Thus, no evidence of record forms a reasonable basis for 
rating the left ankle disability at more than 30 percent 
disabling.  In fact, since his surgery, the range of motion 
of the ankle has improved.  The current rating of 30 percent 
is only arrived at by analogy to ankylosis of the ankle under 
Diagnostic Code 5270, since the entire ankle has never been 
ankylosed, although the subtalar (subastragalar) joint has 
been.  (The talus is the highest of the tarsal bones and the 
one which articulates with the tibia and fibula to form the 
ankle, and it is also called the ankle, ankle bone, 
astragalus, astragaloid bone, or os tarsi tibialis.  See 
Dorland's Illustrated Medical Dictionary 1661 (27th ed. 
1988).)  It appears, then, that ankylosis of the subtalar 
joint might more appropriately have been characterized under 
Diagnostic Code 5272, which gives the rating criteria for 
ankylosis of the subastragalar or tarsal joint in either good 
weight-bearing (10 percent) or poor weight-bearing (20 
percent) position.

The May 1998 VA examiner noted that the appellant had severe 
functional loss due primarily to stiffness and moderate 
functional loss due to pain, which provides support for a 
rating by analogy to the 30 percent level under Diagnostic 
Code 5270.  See 38 C.F.R. §§ 4.40, 4.45, 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 204-07 (1995) (additional evaluation 
of disability rated on limitation of motion may be provided 
for functional loss due to pain on motion).  The rating of 30 
percent accounts for fatigue, lack of endurance, and weakness 
affecting the left ankle motion with pain on use, supporting 
the evaluation based on 38 C.F.R. §§ 4.40, 4.45, 4.59, and 
DeLuca, 8 Vet. App. at 204-07.

In short, the preponderance of the evidence is against the 
claim of entitlement to an evaluation in excess of 30 percent 
for residuals of a fracture of the left ankle.  Other 
criteria for evaluating the disability have alternatively 
been considered, including that set forth at Diagnostic Code 
5271 for limited motion, Diagnostic Code 5272 for ankylosis 
of the subastragalar or tarsal joint, Diagnostic Code 5273 
for malunion of the os calcis or astragalus, and Diagnostic 
Code 5274 for astragalectomy.  As these criteria provide for 
no more than a 20 percent evaluation, they provide no basis 
for assignment of a higher evaluation.


ORDER

The reduction in rating from 30 percent to 20 percent having 
been improper, restoration of the 30 percent evaluation for 
service-connected residuals of a fracture of the left ankle 
is granted, subject to applicable criteria governing the 
payment of monetary benefits.

Entitlement to a rating in excess of 30 percent for service-
connected residuals of a fracture of the left ankle is 
denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

